Name: COMMISSION REGULATION (EC) No 218/97 of 5 February 1997 repealing Regulation (EC) No 1947/96 relating to the invitation to tender for the export of barley held by the Danish intervention agency
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy;  consumption;  Europe
 Date Published: nan

 No L 36/ 12 EN Official Journal of the European Communities 6 . 2 . 97 COMMISSION REGULATION (EC) No 218/97 of 5 February 1997 repealing Regulation (EC) No 1947/96 relating to the invitation to tender for the export of barley held by the Danish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 2193/96 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas for economical reasons, it is appropriate to repeal the invitation to tender under Commission Regula ­ tion (EC) No 1947/96 0; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EC) No 1947/96 is hereby repealed . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 181 , 1 . 7 . 1992, p. 21 . 2 OJ No L 126, 24. 5. 1996, p. 37. 3) OJ No L 191 , 31 . 7. 1993, p. 76. (*) OJ No L 293, 16 . 11 . 1996, p. 1 . M OJ No L 257, 10 . 10 . 1996, p. 6 .